UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-7328


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JERRELL ANTONIO THOMAS, a/k/a Baby Huey,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:94-cr-00069-RGD-3)


Submitted:   January 7, 2014                 Decided:   January 14, 2014


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerrell Antonio Thomas, Appellant Pro Se. Kevin Michael
Comstock, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jerrell   Antonio     Thomas    appeals   the    district    court’s

order denying his motion to compel the filing of a motion for

sentence reduction based on substantial assistance.                   We have

reviewed the record and find no reversible error.              Accordingly,

we grant leave to proceed in forma pauperis and affirm for the

reasons stated by the district court.            United States v. Thomas,

No. 2:94-cr-00069-RGD-3 (E.D. Va. Aug. 6, 2013).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    this    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                      2